FILED
                             NOT FOR PUBLICATION                            AUG 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MIGUEL DIMAS-PEREZ,                              No.     14-72357

               Petitioner,                       Agency No. A088-710-882

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Miguel Dimas-Perez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision pretermitting his application for cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s continuous physical presence determination,

Gutierrez v. Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008), and review de novo

questions of law, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Dimas-Perez

knowingly and voluntarily accepted administrative voluntary departure in 2010 in

lieu of removal proceedings, where he does not dispute that he signed the

administrative voluntary departure agreement, Form I-826, that stated he was

giving up the right to a hearing before an immigration judge. See Gutierrez, 521

F.3d at 1117-18 (requiring some evidence that the alien was informed of and

accepted the terms of the voluntary departure agreement); cf. Ibarra-Flores v.

Gonzales, 439 F.3d 614, 619-20 (9th Cir. 2006) (no substantial evidence that alien

knowingly and voluntarily accepted voluntary departure where record did not

contain a Form I-826 and petitioner’s testimony suggested that he accepted return

due to immigration officers’ misrepresentations that he could apply for residence

after he signed an unidentified form). The agency therefore properly concluded

that, due to this voluntary departure during the relevant ten-year period, Dimas-

Perez did not meet the continuous physical presence requirement for cancellation




                                          2                                    14-72357
of removal. See 8 U.S.C. § 1229b(b)(1)(A); Vasquez-Lopez v. Ashcroft, 343 F.3d

961, 974 (9th Cir. 2003).

      Accordingly, we reject Dimas-Perez’s contention that the record is

insufficient to support the agency’s finding that his 2010 voluntary return

interrupted his continuous physical presence. See Zarate v. Holder, 671 F.3d 1132,

1134 (9th Cir. 2012) (petitioner can obtain reversal only if the record compels a

contrary conclusion).

      Dimas-Perez’s contention that the agency violated 8 C.F.R. § 240.25 by

failing to inform him of the consequences for failing to depart is unpersuasive.

      We lack jurisdiction over Dimas-Perez’s unexhausted contention that he

never testified before the IJ or was given an opportunity to do so. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (we lack jurisdiction to review legal

claims not presented in an alien’s administrative proceedings before the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    14-72357